Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1, 7, 14, and 18 are rejected under 35 USC 102(a)(1) as being anticipated by Whitworth et al. US 2018/0188379.

     As to claim 1, Whitworth teaches a Global Navigation Satellite System (GNSS) hostile environment simulator for a unit under test (UUT) having an RF receiver (0006, 0059, 0068), comprising: one or more processors configured to receive simulated trajectory data for the UUT and calculate geometry between the UUT and each of a plurality of simulated signal transmitters (0067, 0076) and configured to (a) based on the geometry, calculate a time-domain digital transmitter signal for each said simulated signal transmitter (0015, 0032, 0063), (b) perform a frequency transformation on each transmitter signal (0056, 0067, 0076), (c) apply a frequency-dependent antenna pattern for each of a plurality of RF antennas to each of the plurality of transmitter signals in the frequency domain (0067, 0076), (d) for each said RF antenna, accumulate the frequency components for all of the signal transmitters to form frequency-domain digital antenna signals (0067, claim 5), and (e) perform an inverse frequency transformation on each said antenna signal to generate time-domain digital antenna signals for each said RF antenna at baseband frequencies (0067); and a software defined radio (SDR) that converts the 

as to claim 7, whitworth teaches the GNSS hostile environment simulator of claim 1, wherein the one or more processors are configured to generate transmitter signals and apply the frequency-dependent antenna patterns over the band (0006, 0076, 0078).

As to claim 14, whitworth teaches a Global Navigation Satellite System (GNSS) hostile environment simulator for a unit under test (UUT) having an RF receiver (0006, 0059, 0068), comprising: one or more processors configured to receive simulated trajectory data at an update rate that specifies an update window for the UUT and calculate geometry between the UUT and each of a plurality of simulated signal transmitters (0067, 0076) and configured to (a) based on the geometry, calculate a time-domain digital transmitter signal for each said simulated signal transmitter over an extended period both before and after the update window (0015, 0032, 0063), (b) perform a frequency transformation on each transmitter signal (0056, 0067, 0076), (c) apply a frequency-dependent antenna pattern for each of a plurality of RF antennas to each of a plurality of transmitter signal in the frequency domain (0067, 0076), (d) for each said RF antenna, accumulate the frequency components for all of the signal transmitters to form frequency-domain digital antenna signals (0067, claim 5), (e) perform an inverse frequency transformation on each said antenna signal to generate time-domain digital antenna signals for each said RF antenna at baseband frequencies over the extended period (0067) and (f) retain only that portion of the time-domain digital antenna signals within the update window to eliminate ringing in the retained antenna signals (0067, 0076); and a software defined radio (SDR) that converts the time-domain .
Claim Rejections - 35 USC § 103
Claims 5, 8-9, and 16 are rejected under 35 USC 103(a) as being unpatentable over Whitworth, of record.
as to claim 5, whitworth teaches the GNSS hostile environment simulator of claim 1, wherein the one or more processors are configured to perform an FFT and inverse FFT (0067). Whitworth doesn’t expressly teach FTT and inverse FTT in steps b and e however, the general transformation principles are disclosed as applying to GNSS environment simulation in 0067 as explained above. As such, it would be obvious to modify whitworth by applying FTT and inverse FTT in step b and e as recited by applicant for the benefit of applying a routine transformation for environment simulation. as to claim 8, whitworth teaches the GNSS hostile environment simulator of claim 1. Whitworth doesn’t expressly teach wherein the one or more processors comprise a plurality of central processing unit (CPU) cores and a graphics processing unit (GPU). However, please N.B., multiple CPU and GPU are routine in the art. It would be obvious to modify whitworth by applying multiple CPU and GPU to modulate the processor requirements as desired. as to claim 9, whitworth teaches the GNSS hostile environment simulator of claim 8. Whitworth teaches further compute the geometry and compute the transmitter signals, perform the frequency transformation, apply the antenna patterns and perform the inverse frequency transformation (0067, 0076). Whitworth doesn’t expressly teach wherein the one or more processors comprise a plurality of central processing unit (CPU) cores and a graphics processing 

Claim Objections

Claims 2-4, 6, 10-13, 15, 17, and 19 are objected to for depending upon a rejected base claim but would otherwise be allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the 

/Bo Fan/
Examiner, Art Unit 3646